        Case 1:20-cv-00171-DCN Document 21 Filed 06/09/21 Page 1 of 6




                         UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT COURT OF IDAHO

 ROXANNE BYMUN, an individual

                     Plaintiff,                Case No. 1:20-cv-00171-DCN
 vs.
                                               MEMORANDUM DECISION AND
 CITY OF KIMBERLY, a political                 ORDER
 subdivision of the State of Idaho,

                     Defendant.



                                  I.   INTRODUCTION

       Pending before the Court is Defendant City of Kimberly’s Motion for Summary

Judgment. Dkt. 14. Having reviewed the record, the Court finds the parties have adequately

presented the facts and legal arguments in the briefs. Accordingly, in the interest of

avoiding further delay, and because the Court finds the decisional process would not be

significantly aided by oral argument, the Court decides the pending motion on the record

and without oral argument. Dist. Idaho Loc. Civ. R. 7.1(d)(1)(B).

       Upon review, and for the reasons set forth below, the City of Kimberly’s Motion for

Summary Judgment is GRANTED in PART and Bymun’s federal claim is DISMISSED.

Absent a federal question, the Court declines to exercise supplemental jurisdiction over

Bymun’s remaining state claim and REMANDS this case to Idaho state court.




MEMORANDUM DECISION AND ORDER – 1
           Case 1:20-cv-00171-DCN Document 21 Filed 06/09/21 Page 2 of 6




                                  II.    BACKGROUND

          On March 18, 2020, Plaintiff Roxanne Bymun filed a complaint in Idaho state court

against the City of Kimberly (the “City”). Bymun alleged a federal claim for violation of

the Fair Labor Standards Act, 29 U.S.C. §§ 201–219 (“FSLA”) and a state law claim for

violation of the Idaho Protection of Public Employees Act, Idaho Code §§ 6-2101–6-2109

(“IPPEA”). Dkt. 1-1. On April 8, 2020, the City removed Bymun’s case to Federal Court.

Dkt. 2.

          After the close of discovery, the City filed the instant Motion for Summary

Judgment on March 18, 2021. Dkt. 14. In its Motion, the City argued Bymun’s FSLA and

IPPEA claims should both be dismissed on summary judgment. In her Response, Bymun

stated she had no objection to dismissal of her FSLA claim, but opposed the City’s Motion

for Summary Judgment with respect to her IPPEA claim. The City replied, stating it

appreciated Bymun’s candor regarding the FSLA claim and reiterating the FSLA claim

should be dismissed. The City also responded to Bymun’s arguments regarding her IPPEA

claim. Neither party addressed the issue of subject matter jurisdiction should the Court

dismiss Bymun’s FSLA claim.

          The Court set a hearing on the City’s Motion for Summary Judgment for June 16,

2021. Dkt. 20. However, upon review of the parties’ filings, and given Bymun’s concession

regarding the dismissal of her FSLA claim, the Court declines to exercise supplemental

jurisdiction over Bymun’s IPPEA claim, vacates the June 16, 2021 hearing, and remands

this case to Idaho state court.




MEMORANDUM DECISION AND ORDER – 2
         Case 1:20-cv-00171-DCN Document 21 Filed 06/09/21 Page 3 of 6




                                     III.   ANALYSIS

       When this case was removed to federal court, the Court had original jurisdiction

over Bymun’s federal FSLA claim pursuant to 28 U.S.C. § 1331, and supplemental

jurisdiction over her IPPEA claim because it was “‘so related to [the] claim[] in the action

within such original jurisdiction that [it] formed part of the same case or controversy under

Article III of the United States Constitution.” Carlsbad Tech., Inc. v. HIF Bio, Inc., 556

U.S. 635, 640 (2009) (quoting 28 U.S.C. § 1367(a)) (alternations added). Courts generally

retain discretion to exercise supplemental jurisdiction over pendent state-law claims after

dismissal of federal claims. Arbaugh v. Y & H Corp., 546 U.S. 500, 514 (2006); see also

Carlsbad, 556 U.S. at 640. However, “a federal district court with power to hear state law

claims has discretion to keep, or decline to keep, them” under the conditions set forth in 28

U.S.C. § 1367(c). Acri v. Varian Associates, Inc., 114 F.3d 999, 1000 (9th Cir. 1997) (en

banc); see also 28 U.S.C. § 1367(c)(3) (“The district courts may decline to exercise

supplemental jurisdiction over a claim” if “the district court has dismissed all claims over

which it had original jurisdiction.”).

       The Court may sua sponte decide whether to continue exercising supplemental

jurisdiction over Bymun’s IPPEA claim. Acri, 114 F.3d at 1001 n. 3. The United States

Supreme Court has counseled that when federal claims are dismissed before trial, the state

law claims should also be dismissed. United Mine Workers of America v. Gibbs, 383 U.S.

715, 725 (1966) (“Certainly, if the federal claims are dismissed before trial, even though

not insubstantial in a jurisdictional sense, the state claims should be dismissed as well.”).

The Acri court later clarified, “[t]hat state law claims should be dismissed if federal claims


MEMORANDUM DECISION AND ORDER – 3
         Case 1:20-cv-00171-DCN Document 21 Filed 06/09/21 Page 4 of 6




are dismissed before trial, as Gibbs instructs, has never meant that they must be dismissed.”

Acri, 114 F.3d at 1000 (emphasis in original) (cleaned up)). Yet, “in the usual case in which

all federal-law claims are eliminated before trial, the balance of factors to be considered

under the pendent jurisdiction doctrine—judicial economy, convenience, fairness, and

comity—will point toward declining to exercise jurisdiction over the remaining state law

claims.” Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n. 7 (1988) (citing Rosado v.

Wyman, 397 U.S. 397, 403-05 (1970)). The aforementioned factors will usually favor a

decision to relinquish jurisdiction when “state issues substantially predominate, whether in

terms of proof, of the scope of the issues raised, or of the comprehensiveness of the remedy

sought.” Carnegie-Mellon, 484 U.S. at 350 n. 7 (quoting Gibbs, 383 U.S. at 726); see also

Harrell v. 20th Century Ins. Co., 934 F.2d 203, 205 (9th Cir. 1991) (noting after dismissal

of federal claims, it is “generally preferable for a district court to remand remaining pendent

claims to state court”).

       Ultimately, a district court’s decision whether to exercise supplemental jurisdiction

over state law claims after dismissing every claim over which it had original jurisdiction is

“purely discretionary.” Carlsbad, 556 U.S. at 639 (internal citations omitted); accord

Lacey v. Maricopa Cty., 693 F.3d 896, 940 (9th Cir. 2012); see also Fichman v. Media

Ctr., 512 F.3d 1157, 1162–63 (9th Cir. 2008) (“Having granted judgment on the federal

claims, the district court did not abuse its discretion in declining to exercise supplemental

jurisdiction over the state claims.”).

       In its discretion, the Court declines to retain jurisdiction over Bymun’s IPPEA

claim. With the dismissal of Bymun’s FSLA claim, a federal question no longer exists. The


MEMORANDUM DECISION AND ORDER – 4
         Case 1:20-cv-00171-DCN Document 21 Filed 06/09/21 Page 5 of 6




best forum for the remaining state law claim, which requires interpreting the nuanced

meaning of specific statutory phrases under Idaho Code § 6-2104(1)(a) such as

“communicates in good faith” and “violation or suspected violation of a law,” is in Idaho

state court. Comm. Concerning Cmty. Improvement v. City of Modesto, 583 F.3d 690, 715

(9th Cir. 2009) (finding district court’s decision to decline to exercise supplemental

jurisdiction where all federal claims had been dismissed and “the state-law claims would

involve statutory construction or interpretation and state case law analysis” was “assuredly

reasonable”) (cleaned up)); Forsberg v. Pac. Nw. Bell Tel. Co., 623 F. Supp. 117, 128 (D.

Or. 1985) (holding issues of state statutory interpretation are more appropriately resolved

by state courts); Power Road-Williams Field LLC v. Gilbert, 14 F. Supp. 3d 1304, 1313

(D. Ariz. 2014) (remanding claim to state court following dismissal of federal claim

because state courts have a greater interest and expertise in resolving state-law claims that

“present complicated questions of statutory interpretation”).

       In short, the Court declines supplemental jurisdiction over Bymun’s IPPEA claim.

                                      IV.    ORDER

       Now, therefore, IT IS HEREBY ORDERED:

       1. Pursuant to Bymun’s concession that her FSLA claim should be dismissed, the

          City’s Motion for Summary Judgment (Dkt. 14) is GRANTED in PART and

          Bymun’s FSLA claim is DISMISSED WITH PREJUDICE. The Court will

          issue a separate judgment on Bymun’s federal claim and takes no position on the

          City’s remaining arguments in its Motion for Summary Judgment;

       2. The summary judgment hearing set for June 16, 2021 is VACATED;


MEMORANDUM DECISION AND ORDER – 5
      Case 1:20-cv-00171-DCN Document 21 Filed 06/09/21 Page 6 of 6




    3. Bymun’s IPPEA claim is REMANDED to the District Court of the Fifth

       Judicial District of the State of Idaho, in and for the County of Twin Falls;

    4. This case is closed.


                                              DATED: June 9, 2021


                                              _________________________
                                              David C. Nye
                                              Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER – 6
